Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Christina E. Brule (Reg. No.78,995) on March 28, 2022.
The application has been amended as follows: 

In the Specification

	Please replace paragraph [0030] with the following:

[0030]  Referring to FIG. 1, the rapid and non-label diagnosis apparatus 100 for a hematologic malignancy using 3-D quantitative phase imaging and deep learning according to an embodiment may receive a blood smear specimen (including a biopsy and a sliced slide) 101 smeared from blood (including a bone-marrow and other body fluids) of a patient, and may output the hematologic malignancy diagnosis results 102 of the patient.  The rapid and non-label diagnosis apparatus 100 for a hematologic malignancy using 3-D quantitative phase imaging and deep learning according to an embodiment may include a 3-D refractive index cell imaging unit 110, a region-of-interest (ROI) detection unit 120, and a diagnosis unit 130.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JON C CHANG whose telephone number is (571)272-7417. The examiner can normally be reached Mon-Fri 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on (571) 272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JON CHANG/Primary Examiner, Art Unit 2665